The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 102/103 as being unpatentable over Pi US 20130272263 in view of Park US 20150257073 further in view of Kim US 20180205437

1. A method for reference signal (RS) transmissions in a cell, transmission point (TP), or transmission and reception point (TRP) using via hybrid beamforming, wherein multiple beams are (Pi: Fig. 8, four slices of beams within each sector) used for transmission and/or reception (Pi: Fig.2, Tx beamforming (BF) and Rx BF) in the cell, TP, or TRP, comprising (Pi: Abstract; [0037]):
broadcasting from the cell, TP, or TRP a first RS (Pi: slice-level CSI-RS [0071]) periodically for measurement (Pi: configuration of CSI-RS are periodic [0077]), wherein the first RS is periodically transmitted at multiple occasions or timings on different beams covering all the multiple beams of the cell, TP, or TRP in each transmission period (Pi: slice-level CSI-RS can be transmitted in different time-frequency resources using different beams for e.g., in slice S0, slice-level CSI-RS is transmitted using B0 in resources with (time, frequency) indices of (0, 0), (0, 4), (4, 2), and (4, 6), and is also transmitted using B1, additionally transmitted using B2, and further is transmitted using B3 [0071]); and 
transmitting from the cell, TP, or TRP a second RS (Pi: slice-level CRS [0062]) to a UE (User Equipment) for PDCCH (Physical Downlink Control Channel) demodulation (Pi: the mobile stations use the slice-level CRS to estimate the channel for demodulation of these common control signals such as Packet Data Control Channel (PDCCH) [0062]), wherein the second RS is transmitted on at least one beam (Pi: slice-level CRS can be transmitted via multiple antennas or using multiple transmitter BF precoders [0061]) in a beam set of the UE (Pi: The base station (BS) and the mobile station (MS) negotiate at least one actual slice to be active for the MS whose beams shown in Fig.8, thus comprising beam set of the MS or the UE - Fig.8; [0058]) in a subframe (Pi: time symbols or frequency subcarriers or spatial directions [0045]) in which the PDCCH is transmitted (Pi: The base station broadcasts PDCCH together with the slice-level CRS [0062]).
Park further discloses broadcasting from the cell, TP, or TRP a first RS periodically for measurement, wherein the first RS is periodically transmitted at multiple occasions or timings on different beams covering all the multiple beams of the cell, TP, or TRP in each transmission period (Park: fig. 5-9, [0054, 0061, 0068, 0072-0073] - Since one composite beam group pair includes three transmit composite beams (Note: i.e., the composite beams group herein considered as the all of the beams covering the particular cell) and one receive composite beam, all of the composite beam pairs is measured through three (=3.times.1) reference signal transmission opportunities), wherein the first RS is periodically transmitted at multiple occasions or timings on different beams covering all the multiple beams of the cell, TP, or TRP in each transmission period (Park: fig. 5-9, [0054, 0061, 0068, 0072-0073] - the BS1 transmits the reference signal beamformed with the three transmit beams, three times each) in order to determine the optimal composite beam pair in the selected composite beam group pair [0061]
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Pi to incorporate the teachings of Park in order to determine the optimal composite beam pair in the selected composite beam group pair (Park: [0061]).
Kim further teaches transmitting from the cell, TP, or TRP, via hybrid beamforming, to a UE (Kim: fig. 5-15 [0021-0022, 0063-0083]) in order to make the base station configures 4 Demodulation Reference Signal (DMRS) ports or 4 precoded CSI-RS ports as a group to measure 4 target beams in total and transmits information on the group to the UE [0146]
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Pi to incorporate the teachings of Park in order to make the base station configures 4 Demodulation Reference Signal (DMRS) ports or 4 precoded CSI-RS ports as a group to measure 4 target beams in total and transmits information on the group to the UE [0146].

2. The method of claim 1, wherein a total number of beams in the cell, TP, or TRP is fixed (Park: [0073]). 

3. The method of claim 1, wherein a direction and a beam width of each beam in the cell, TP, or TRP are fixed (Pi: [0037] fig. 2, 8).

4. The method of claim 1, wherein the cell, TP, or TRP communicates with the UE via downlink transmissions and/or uplink receptions, wherein the downlink transmissions and/or the uplink receptions are organized into radio frames, and wherein the radio frames include multiple subframes, and the multiple subframes include multiple symbols (Pi: Fig.2) (Park: [0044] fig. 1-7)

5.  The method of claim 4, wherein each of the multiple subframes include a downlink control portion, an uplink control portion, and/or a data portion (Pi: Fig.2) (Park: [0044] fig. 1-7, 15).

6. The method of claim 5, wherein the first RS and the DMRS are transmitted in the downlink control portion (Pi: [0062-0064]) (Park: [0092] fig. 15, unit 1503, 1511).

7. The method of claim 4, wherein the downlink transmissions and/or the uplink receptions relevant to the UE are performed by the cell, TP, or TRP on multiple beams in the beam set of the UE (Park: fig. 1-7, 15 [0042-0045).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “network device and UE” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
        Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415